Filed 11/24/20 P. v. Davis CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


THE PEOPLE,
    Plaintiff and Respondent,
                                                                      A156663
v.
                                                                      (Lake County Super.
DION ANDRE DAVIS,                                                      Ct. No. CR933300A)
    Defendant and Appellant.

         In this second appeal, defendant Dion Andre Davis argues that at his
resentencing, conducted after remand from his previous appeal, the trial
court failed to consider that certain of his sentences should be stayed under
Penal Code section 654.1 We agree with the People that Davis has waived
this claim by failing to raise it in his first appeal. Davis also contends that
one of his enhancement sentences should be stricken under a recent
legislative change to section 667.5, subdivision (b) and that the abstract of
judgment contains a clerical error. The People agree with these latter two
arguments. We conclude the parties are correct and shall order that these
changes be made. The judgment is otherwise affirmed.




         1   All statutory references are to the Penal Code.
                                                               1
                               BACKGROUND
      This is Davis’s second appeal from multiple convictions relating to a
2013 home invasion/robbery in Lake County. After a jury trial, he was
convicted of numerous offenses, and their attendant enhancements were
found to be true. These convictions included robbery (count 2), first degree
burglary (count 3), assault with a firearm (count 4), assault with a
semiautomatic firearm (count 5), mayhem (count 6), grand theft (count 7),
resisting an executive officer in the performance of his duties (count 11),
assault on a police officer with a semiautomatic firearm (count 12), assault
with a deadly weapon against a peace officer engaged in the performance of
his duties (count 13), grossly negligent discharge of a firearm (count 14), and
conspiracy (to commit robbery and residential burglary (count 17).
      The court declared a mistrial or dismissed certain other convictions. It
imposed an aggregate determinate sentence of 44 years and 8 months, plus
an indeterminate sentence of 25 years to life, for these convictions. These
consisted of consecutive sentences of:
      •     three years for count 2, first degree robbery, including a one-year
term for a prior conviction, plus an indeterminate 25-years-to-life sentence
for a firearm enhancement;
      •     sixteen months for count 3, first degree burglary;
      •     six years and four months for count 5, assault with a
semiautomatic firearm, including three years and four months and one year
for personal use of a firearm and great bodily injury enhancements
respectively;
      •     a principal term of 28 years for count 6, mayhem, including
20 years for personal use of a firearm;




                                          2
      •     five years and four months for count 12, assault with a
semiautomatic firearm upon a peace officer, including three years and four
months for a firearm enhancement; and
      •     eight months for count 17, conspiracy.
      The court imposed a concurrent one-year sentence for count 7,
misdemeanor grand theft, and imposed and stayed sentences under
section 654 for counts 4 (assault with a firearm), 11 (resisting an executive
officer in the performance of his duties), 13 (assault with a deadly weapon
against a peace officer engaged in the performance of his duties), and 14
(grossly negligent discharge of a firearm).
      The details of Davis’s crime were set out in his previous, unpublished
appeal, People v. Davis, 2018 Cal. App. Unpub. LEXIS 6814 (A148032, Oct. 5,
2018) (Davis I).2 On June 26, 2013, Davis and three other men invaded the
home of Jeneane and Ronnie Bogner to steal guns. (Davis I, supra, 2018 Cal.
App. Unpub. LEXIS 6814, at p. *3.) Jeneane3 was home with her son Jacob
and her two grandchildren when she heard the sound of her driveway motion
detector. (Id. at pp. *3-*4.) As stated in our previous opinion:
      “[Jeneane] stepped out her front door to investigate, and saw a man
dressed in all black and a hoodie exit the passenger-side rear door of a car
and approach her. He was not wearing a mask. When she asked him what
he wanted, he asked for ‘Lonnie,’ which was similar to her husband’s name.
Three other men, all wearing skeleton-type masks, then exited the car and
ran toward the front door.

      2
         We cite our unpublished opinion in Davis’s prior appeal to explain the
factual background of the case and not as legal authority. (See Pacific Gas &
Electric Co. v. City and County of San Francisco (2012) 206 Cal. App. 4th 897,
907, fn. 10; accord, Cal. Rules of Court, rule 8.1115(b).)
      3We refer to each of the Bogners by their first names for clarity’s sake,
and mean no disrespect by doing so.
                                       3
      “Jeneane said she ran inside and tried, unsuccessfully, to lock the front
door. The first man kicked the door open and came inside, pushing her
back. . . . She attempted to prevent the others from entering her house by
trying to push the door shut and lock it. An arm came around the door
holding a gun. She yelled to Jacob to call the police.
      “Jacob testified that he was in his bedroom when he heard an
unusually loud noise. As he opened his bedroom door to investigate, he heard
his mother call for help. He went into a hallway and saw Davis, who was not
wearing a mask, standing about eight feet away and pointing at him with
what looked like a Glock gun with an extended magazine. Three other men
were standing near Davis, and Jacob noticed one of them was wearing a
skeleton-type mask. Davis pointed his gun at Jacob and led him back to his
bedroom, where Davis took $150 in cash on a nightstand and said ‘[t]his is
the day you’re going to die.’ He told Jacob to get on the ground face first and
left the room.
      “Fearing for his mother and the children, Jacob testified, he ran into
the hallway. When Davis saw Jacob, he pointed his Glock gun at him again.
Jacob ran back into his bedroom, locked the door and stood by it. Davis
kicked the door twice and fired at it, shooting Jacob in the knee, causing him
to bleed. Davis again kicked the door and it opened. He yelled, ‘Where are
the guns? Where are the guns?’ Jacob said he did not know, and Davis, after
also asking, ‘Where is the money?,’ left the room.
      “Jacob further testified that he again went into the hallway and Davis
chased him back into his bedroom. Jacob closed his now mangled bedroom
door, but Davis kicked it open. As Jacob stayed in an ‘unthreatening
position,’ Davis entered, pistol-whipped him with the Glock gun four or five
times on the top of his head and left the room as Jacob lay on the floor


                                       4
bleeding. Jacob tried to call the police on his cell phone but could not get a
connection. Davis twice and another man once entered the room and
searched it; later someone reached into the room and took Jacob’s cell phone.
After Jacob thought the men had left, he searched and found his mother and
the children in a back bedroom talking to 911. His mother gave the phone to
Jacob, who spoke with the police dispatcher.” (Davis I, supra,
2018 Cal. App. Unpub. LEXIS 6814, at pp. *4-*6.)
      In the previous appeal, Davis argued the trial court erred in
discharging a juror during deliberations; the prosecution committed a Brady
violation by withholding evidence regarding a detective’s misconduct in
investigating the case; we should stay under section 654 his count 5
sentences for assault with a semiautomatic firearm and the attendant great
bodily injury and firearm enhancements or, in the alternative, stay the great
bodily injury sentence; the court miscalculated and made a clerical error
regarding the sentences imposed for counts 5 and 12; and we should remand
to allow the trial court to strike or dismiss the firearm enhancements under
sections 12022.5 and 12022.53. (Davis I, supra, 2018 Cal. App. Unpub.
LEXIS 6814, at p. *1.) We ordered as follows: “We affirm the judgment,
except that we order the judgment to be modified to stay under [Penal Code]
section 654 Davis’s sentence of six years and four months for his count 5
assault conviction and the attendant enhancements, and we remand to the
trial court to exercise its discretion regarding the firearm enhancements
attached to counts 2, 5, 6 and 12. The trial court should issue an amended
abstract of judgment and provide a copy to correctional authorities with any
and all modifications to the judgment and sentencing.” (Id. at p. *47.)
      The trial court held a resentencing hearing in January 2019. The court
stated that its tentative decision was to exercise its discretion by not striking


                                        5
or dismissing any of the firearm enhancements. In accordance with this
court’s instruction to stay Davis’s sentence on count 5, it intended to impose a
total determinate sentence of 38 years, 4 months and a 25-years-to-life
indeterminate sentence.
      Counsel then presented argument. Defense counsel said he wanted to
address “a couple of different issues.” First, he believed that the robbery,
assault with a firearm and mayhem convictions (counts 2, 4 and 6) were
based on the same continuous conduct and therefore came under the stay
requirement in section 654. He argued the court should either run the
sentences for these three convictions concurrently or stay them, and thereby
also stay the firearm enhancement sentences that accompanied these
convictions. He added that in the alternative, the court should strike the
firearm enhancements in the interest of justice under section 12023.53. The
prosecutor responded that this court’s remand was to allow the court to
exercise its discretion regarding the enhancements only. He argued that
based on the seriousness of the crime and Davis’s prior record, the court
should allow the enhancements to remain in place.
      The court referred to the recent change in the law that gave it the
discretion to strike firearm enhancements in the interests of justice, pursuant
to section 1385: “The Court of Appeal has sent this case back for me to
consider that power, in light of the statutory change, the discretion whether
to strike firearm enhancements . . . . [¶] After due consideration, I’ve given
this a substantial amount of thought. I’ve determined that I’m not going to
strike any of the firearm enhancements that relate to Counts 2, 3, 5 or 12. [¶]
Overall my reasons are, that imposing the enhancements will not cause an
excessive or unfair punishment considering all of the defendant’s
circumstances and the harm done to the victims in this case.” After


                                        6
discussing facts specific to certain counts, the court imposed the original
sentence except that it stayed the sentence of six years and four months on
count 5 consistent with this court’s previous opinion.
      Davis filed a timely notice of appeal.
                                  DISCUSSION
                                         I.
                 Davis Has Waived His Section 654 Claim.
      Davis first argues that the trial court erred at the resentencing hearing
by failing to consider his argument that it should stay under section 654 two
of three sentences imposed for convictions that were a part of one continuous
course of conduct, these being his robbery, burglary and mayhem convictions
(counts 2, 3 and 6)—which he contends the court should have done and which
would have also resulted in staying the sentences for their attendant firearm
enhancements.4 He argues that, “[b]ecause a defendant’s intent and objective
are factual questions for the trial court, and in the instant case the trial court
failed to address this issue, this matter should be remanded to the trial court
to determine whether the commission of burglary, robbery, and mayhem were
incident to one objective for purposes of Penal Code section 654,” relying on
People v. Bui (2011) 192 Cal. App. 4th 1002, 1012 and People v. Jones (2007)
157 Cal. App. 4th 1373, 1383.)
      The People respond that Davis has waived his section 654 claim by
failing to raise it in his first appeal without justification, relying on People v.


      4 As we have discussed, the court sentenced Davis on these three
counts to consecutive sentences consisting of three years for count 2, first
degree robbery, plus an indeterminate 25-years-to-life sentence for a firearm
enhancement; 16 months for count 3, first degree burglary; and a principal
term of 28 years for count 6, mayhem, which included 20 years for a firearm
enhancement.

                                         7
Senior (1995) 33 Cal. App. 4th 531 (Senior). In Senior, the appellate court
considering a defendant’s second appeal invoked a discretionary waiver rule
regarding an issue that could have been raised in the previous appeal. It
held that, in cases where a new substantive issue was technically
encompassed in an appellate court’s remand order but could have been raised
in a previous appeal, “the defendant may be deemed to have waived the right
to raise the issue in a subsequent appeal, absent a showing of good cause or
justification for the delay.” (Id. at p. 533.) The People also argue that Davis’s
claim lacks merit.5
      We agree with the People that Davis has waived his new section 654
claim by failing to raise it in his first appeal. As we will discuss, we would
conclude that he has waived this claim under Senior if the standard
articulated in that case applied, but we conclude that an even more stringent
waiver standard applies, as discussed in, among other cases, People v.
Murphy (2001) 88 Cal. App. 4th 392 (Murphy). In Murphy, the defendant,
Murphy, claimed in a second appeal that the trial court’s use of his prior
burglary conviction to both elevate his petty theft to a felony and invoke the
sentencing provisions of the three strikes law violated constitutional due
process and double jeopardy principles. (Id. at p. 394.) The People pointed
out that the court had affirmed the judgment in the first appeal, except that
it remanded the case for the sole purpose of allowing the trial court to decide
whether to exercise the discretion given to the trial courts under recent case
law to vacate the jury’s strike findings. (Id. at pp. 393-394.) The People




      5 The People acknowledge that Davis did not argue at his resentencing
below that the sentence for his burglary conviction should be stayed, but that
section 654 claims can be raised for the first time on appeal. (People v. Hester
(2000) 22 Cal. 4th 290, 295.)
                                        8
argued that, given that limited remand order, Murphy had waived his new
claim under Senior. (Murphy, at p. 395.)
      The Murphy court concluded that an even more stringent waiver rule
than that articulated in Senior applied in its case, one that was neither
discretionary nor overcome by a showing of good cause. That is, the court in
the previous appeal had ordered a “limited remand,” and “the scope of the
issues before the court is determined by the remand order. . . . Therefore,
Murphy cannot now argue improper dual use of his prior convictions. The
time for him to have raised this objection was during his first appeal.”
(Murphy, supra, 88 Cal.App.4th at pp. 396-397, citing People v. Deere (1991)
53 Cal. 3d 705, 713 [claims of ineffective assistance of counsel in the trial’s
guilt phase could not be raised when a prior appeal had affirmed the
judgment except for penalty phase issues] and People v. Webb (1986)
186 Cal. App. 3d 401, 410 [defendant could not attack his convictions because
the court “specifically affirmed the judgment of conviction in the prior appeal
and remanded only for resentencing”]; see also People v. Vizcarra (2015)
236 Cal. App. 4th 422, 441-442 [court did not abuse its discretion by not
conducting a full sentencing analysis because“ ‘[o]n remand with directions,
after a judgment on appeal, the trial court has jurisdiction only to follow the
directions of the appellate court; it cannot modify, or add to, those
directions’ ”].)
      We conclude the Murphy waiver rule applies here. Our remand order
in Davis’s first appeal expressly affirmed the judgment except that we
ordered it be modified under section 654 to stay Davis’s six years and four
months sentence for his count 5 assault conviction and the attendant
enhancements. (Davis I, supra, 2018 Cal. App. Unpub. LEXIS 6814, at
p. *47.) We remanded the matter to the trial court specifically and solely for


                                        9
it to exercise its recently authorized discretion under sections 12022.5 and
12022.53 regarding the firearm enhancements attached to counts 2, 5, 6
and 12, and ordered it to issue an amended abstract of judgment after doing
so. (Davis I, at pp. *45-*47.) Davis’s claim that the trial court erred by not
considering whether to stay under section 654 two of the sentences imposed
for his robbery, burglary and mayhem convictions (counts 2, 3 and 6)—even if
the court’s action would also result in stayed sentences for their attendant
firearm enhancements—is beyond the scope of our remand order because it
has nothing to do with the court’s discretion under sections 12022.5
and 12022.53. Therefore, the trial court correctly did not consider Davis’s new
section 654 claim because it was beyond the court’s jurisdiction to consider,
as indicated in Murphy and the other cases we have cited.
      Even if we were to assume for the sake of argument that the Senior
discretionary waiver rule applies here, we would also conclude that Davis has
waived his new section 654 claim. Davis does not argue that he had good
cause or justification for not raising this claim in his first appeal. And he
could have easily raised it, particularly in light of the fact that he argued, in
supplemental briefing that we requested, that his sentences for his count 5
conviction and the attendant enhancements should have been stayed under
section 654, an argument with which we agreed. (Davis I, supra, 2018 Cal.
App. Unpub. LEXIS 6814, at pp. *9, *30-*42.)
      In short, whether considered under Murphy or Senior, Davis has
waived his new section 654 claim.
                                        II.
      Davis’s Prison Prior Enhancement for Robbery Is Stricken.
      The aggregate sentence the court imposed upon resentencing includes a
consecutive one-year enhancement term for a prison prior under


                                        10
section 667.5, subd. (b) related to Davis’s robbery conviction. Davis argues
that a recent legislative change has limited imposition of prison prior
enhancements under section 667.5, subdivision (b) to prior sexually violent
offenses and that the new legislation applies retroactively to Davis’s
sentence. The People agree. The parties are correct.
      The court resentenced Davis in January 2019. For Davis’s robbery
conviction (count 2), the court imposed an enhancement sentence of an
additional one year for a prior prison term under section 667.5,
subdivision (b). This prior prison term was not for a sexually violent offense.
      At the time of resentencing, section 667.5, subdivision (b) stated in
relevant part: “[W]here the new offense is any felony for which a prison
sentence or a sentence of imprisonment in a county jail under subdivision (h)
of Section 1170 is imposed or is not suspended, in addition and consecutive to
any other sentence therefor, the court shall impose a one-year term for each
prior separate prison term or county jail term imposed under subdivision (h)
of Section 1170 or when sentence is not suspended for any felony . . . .”
(Stats. 2018, ch. 423, § 65.)
      However, effective January 1, 2020, the Legislature amended
section 667.5 to limit the imposition of this additional one-year term for
prison priors involving sexually violent offenses only, as follows: “[W]here
the new offense is any felony for which a prison sentence or a sentence of
imprisonment in a county jail under subdivision (h) of Section 1170 is
imposed or is not suspended, in addition and consecutive to any other
sentence therefor, the court shall impose a one-year term for each prior
separate prison term for a sexually violent offense as defined in
subdivision (b) of Section 6600 of the Welfare and Institutions Code . . . .”
(Stats. 2019, ch. 590, § 1, italics added.) “By eliminating section 667.5,


                                        11
subdivision (b) enhancements for all prior prison terms except those for
sexually violent offenses, the Legislature clearly expressed its intent . . . to
reduce or mitigate the punishment for prior prison terms for offenses other
than sexually violent offenses.” (People v. Jennings (2019)
42 Cal. App. 5th 664, 682.)
      Under the Estrada rule, when an act of the Legislature lessens or
eliminates the prescribed punishment for a criminal offense or a sentencing
enhancement, such a penalty generally applies retroactively to all judgments
not yet final before the effective date of the statute. (In re Estrada (1965)
63 Cal. 2d 740, 744-748; accord, People v. Nasalga (1996) 12 Cal. 4th 784, 792)
[“The rule in Estrada has been applied to statutes governing penalty
enhancements, as well as to statutes governing substantive offenses”].)
Courts, including ours, have repeatedly applied the Estrada rule to the
Legislature’s recent amendment of section 667.5, subdivision (b). (See, e.g.,
People v. Matthews (2020) 47 Cal. App. 5th 857, 865 [this court]; People v.
Keene (2019) 43 Cal. App. 5th 861, 865; People v. Cruz (2020) 46 Cal. App. 5th
715, 738-739; People v. Jennings, supra, 42 Cal.App.5th at pp. 681-682.) We
apply it here as well and order the trial court to strike Davis’s one-year
prison prior term that the court imposed as a result of his robbery conviction,
and issue an amended abstract of judgment that reflects this modification.
                                       III.
  A Clerical Error in the Abstract of Judgment Should Be Corrected.
      The parties agree that we should order correction of a clerical error in
the abstract of judgment resulting from Davis’s resentencing to reflect
sentencing enhancements for counts 4 (assault with a firearm) and 5 (assault
with a semiautomatic firearm). We shall order that the court make this
correction when it issues its amended abstract of judgment.


                                        12
      At sentencing before Davis’s previous appeal, the sentences imposed for
counts 4 and 5 each contained a one-year enhancement term under
section 12022.7, subdivision (a) for the personal infliction of great bodily
injury (GBI). The court stayed the sentence for count 4. Upon remand from
the previous appeal, the trial court ordered that the previous sentences be
imposed, except that the sentence for count 5 and its attendant
enhancements should be stayed under section 654, as this court ordered.
However, the GBI enhancements for counts four and five are not reflected in
the court’s latest abstract of judgment. We therefore will order the trial court
to correct this error. (People v. Mitchell (2001) 26 Cal. 4th 181, 185 [appellate
courts are authorized to order correction of abstract of judgment].)
                                DISPOSITION
      We affirm the judgment, except that we remand this matter to the trial
court to strike Davis’s one-year prison prior enhancement sentence for
robbery (count two), issue an amended abstract of judgment that reflects this
modification and the GBI enhancement sentences imposed and stayed for
counts 4 and 5, and provide a copy of this amended abstract of judgment to
correctional authorities.




                                       13
                                 STEWART, J.



We concur.




KLINE, P.J.




RICHMAN, J.




People v. Davis (A156663)

                            14